                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 18-cr-00350-BLF-1
                                   9                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                  10             v.                                         MOTION FOR COMPASSIONATE
                                                                                            RELEASE PURSUANT TO 18 U.S.C.
                                  11     BOMI JOSEPH,                                       § 3582(c)(1)(A); AND MODIFYING
                                                                                            CONDITIONS OF SUPERVISED
                                  12                    Defendant.                          RELEASE
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 54]
                                  14

                                  15

                                  16          Defendant Bomi Joseph (“Joseph”) has filed a Motion for Compassionate Release pursuant
                                  17   to 18 U.S.C. § 3582(c)(1)(A)(i), seeking release from custody and modification of his term of
                                  18   imprisonment to time served. Motion, ECF 54. The motion is based on Joseph’s medical
                                  19   condition and the spread of the COVID-19 virus through Bureau of Prisons (“BOP”) facilities.
                                  20   Joseph asserts that he is particularly vulnerable to serious illness if he contracts the COVID-19
                                  21   virus, because he is more than sixty years old and suffers from lung scarring resulting from
                                  22   coccidioidomycosis, also known as Valley Fever.
                                  23          After considering the briefing and evidence submitted by the parties, the oral arguments of
                                  24   counsel and the information provided by the Probation Office at the hearings on April 23, 2020
                                  25   and May 5, 2020, the Court GRANTED Joseph’s motion on the record and indicated that a written
                                  26   order would follow memorializing the ruling. Below, the Court sets forth its reasons for granting
                                  27   compassionate release. The Court also imposes additional conditions of supervised release to
                                  28   address concerns raised by Joseph’s early release from prison.
                                                Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 2 of 9




                                   1       I.     BACKGROUND

                                   2              Indictment and Incarceration

                                   3              Joseph was charged by indictment with one count of violating 18 U.S.C. § 1542, False

                                   4   Statement in Application for Passport. See Indictment, ECF 1. He entered a plea of guilty on

                                   5   January 22, 2019. See Minute Entry, ECF 22. The Court sentenced Joseph to a term of

                                   6   imprisonment of one year and one day, followed by a three-year term of supervised release. See

                                   7   Minute Entry, ECF 30. Judgment was entered on May 30, 2019. See Judgment, ECF 31.

                                   8              Joseph’s self-surrender date initially was set for October 22, 2019. See id. However, the

                                   9   Court granted two defense requests for postponement and ultimately set the self-surrender date for

                                  10   January 14, 2020. See Order to Stay Surrender Date, ECF 47; Order Granting Motion to Postpone

                                  11   Surrender Date, ECF 52. Joseph self-surrendered on January 14, 2020 and his expected release

                                  12   date is January 15, 2021.1
Northern District of California
 United States District Court




                                  13              Joseph is incarcerated at the United States Penitentiary, Atwater. He made four written

                                  14   requests for medical treatment between February 20, 2020 and April 2, 2020, complaining of a

                                  15   persistent cough and stating that he had suffered from coccidioidomycosis/Valley Fever for six

                                  16   years. See Decl. of Daniel B. Olmos Exh. 2, Inmate Sick Call Sign-Up Sheets, ECF 54-3. On

                                  17   March 20, 2020, Joseph sent an email to the Warden, requesting compassionate release. See Decl.

                                  18   of Daniel B. Olmos Exh. 1, March 20 Email, ECF 54-2. In the email, Joseph stated that he is over

                                  19   sixty years old; his left lung is badly scarred as a result of a prior bout of Valley Fever; he is at

                                  20   high risk if infected by the COVID-19 virus; and if granted compassionate release he has a home

                                  21   in which to live with his wife and five-month-old son, as well as a job awaiting him. See id. In

                                  22   the event his request for compassionate release were to be denied, Joseph asked that the BOP

                                  23   place him on home confinement. See id.

                                  24              On March 23, 2020, the Warden responded to Joseph’s email with his own email, stating

                                  25   “See your Unit Team. They can assist you in how to go about this. E-mailing is not the venue to

                                  26

                                  27
                                       1
                                        The Court accepts the Government’s representation regarding Joseph’s expected release date
                                       based on his self-surrender date of January 14, 2020. Joseph asserts in his motion that his
                                  28   expected release date is November 11, 2020, but he does not present evidence to support his
                                       assertion of an earlier release date. See Motion at 2, ECF 54.
                                                                                         2
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 3 of 9




                                   1   start this procedure.” See Decl. of Daniel B. Olmos Exh. 1, March 23 Email, ECF 54-2. Joseph

                                   2   immediately completed an Informal Resolution Form, stating that he was seeking compassionate

                                   3   release or home confinement due to the high risk posed by the COVID-19 virus. Decl. of Daniel

                                   4   B. Olmos Exh. 1, Informal Resolution Form, ECF 54-2. Joseph stated that he had survived Valley

                                   5   Fever, suffered damage to his left lung, and was older than sixty years of age. See id. On March

                                   6   30, 2020, Joseph completed an Inmate Request to Staff, seeking compassionate release based on

                                   7   his age, status as a Valley Fever survivor, lung damage, and threat posed by the COVID-19 virus.

                                   8   See Decl. of Daniel B. Olmos Exh. 1, Inmate Request to Staff, ECF 54-2.

                                   9          Motion for Compassionate Release

                                  10          On April 21, 2020, Joseph filed the present Motion for Compassionate Release pursuant to

                                  11   18 U.S.C. § 3582(c)(1)(A), seeking release from custody and modification of his sentence to time

                                  12   served. See Motion, ECF 54. Joseph asserts that his health is at serious risk from the COVID-19
Northern District of California
 United States District Court




                                  13   virus given his age, history of Valley Fever, and resulting lung scarring. See id. Given the

                                  14   urgency asserted in Joseph’s motion, the Court directed the Government to file a response by

                                  15   April 23, 2020 at 10:00 a.m. and it set a telephonic hearing for April 23, 2020 at 1:00 p.m. See

                                  16   Order Requiring Response, ECF 55. The Government timely filed opposition. See Opp., ECF 57.

                                  17          First Hearing on April 23, 2020

                                  18          Joseph’s counsel, the Government’s counsel, and a representative of the United States

                                  19   Probation Office appeared at the telephonic hearing on April 23, 2020. See Civil Minutes, ECF

                                  20   58. Joseph’s appearance was waived by his counsel. See id. The Probation officer informed the

                                  21   Court that the BOP had placed Joseph in quarantine in preparation to furlough him to his home for

                                  22   the period May 1, 2020 through August 24, 2020. The Court questioned why it should not deny

                                  23   the motion in order to let the BOP process play out, particularly given the absence of medical

                                  24   records establishing that Joseph suffers from Valley Fever or lung scarring, the underlying

                                  25   conditions forming the basis for his compassionate release motion. After some discussion,

                                  26   counsel for both sides agreed that it would be appropriate for the Court to continue the matter to

                                  27   May 5, 2020 to give the BOP time to act and to give defense counsel time to obtain Joseph’s

                                  28   medical records.
                                                                                        3
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 4 of 9




                                   1             Second Hearing on May 5, 2020

                                   2             Defense counsel filed a Supplemental Declaration of Daniel B. Olmos on May 1, 2020,

                                   3   attaching medical records showing that Joseph received treatment for Valley Fever at Los Gatos

                                   4   Urgent Care in 2017. See Suppl. Decl. of Daniel B. Olmos, ECF 59. The declaration also

                                   5   indicated that the BOP had declined to furlough Joseph on May 1, but that Joseph was being

                                   6   considered for home confinement. See id. ¶ 7. The Government filed a supplemental opposition

                                   7   on May 4, 2020. Also on May 4, 2020, the Government’s counsel obtained Joseph’s medical

                                   8   records from the BOP and transmitted them to defense counsel. See Second Suppl. Decl. of

                                   9   Daniel B. Olmos ¶¶ 2-3, ECF 62. Defense counsel filed the BOP medical records on May 4, 2020.

                                  10   See id.

                                  11             The Court heard further oral argument on May 5, 2020. Joseph’s counsel, the

                                  12   Government’s counsel, and a representative of the United States Probation Office appeared
Northern District of California
 United States District Court




                                  13   telephonically. At the start of the hearing, the Government’s counsel informed the Court that the

                                  14   BOP had denied Joseph’s administrative request for compassionate release on May 4, 2020. The

                                  15   Government’s counsel also stated that he expected the BOP to place Joseph on home confinement

                                  16   on or about May 13, 2020. Joseph’s counsel expressed skepticism whether the BOP actually

                                  17   would place Joseph on home confinement given its revocation of the decision to furlough Joseph.

                                  18             Ruling

                                  19             After hearing argument from both sides, and hearing from Probation, the Court issued its

                                  20   ruling on the record. The Court granted Joseph’s motion, effective upon the termination of the

                                  21   quarantine imposed by the BOP, and subject to an additional fourteen days of quarantine at home.

                                  22   The Court’s ruling was based expressly upon Joseph’s representations that he is in frail health due

                                  23   to his history of Valley Fever, and has required pharmaceutical medication. The Court noted that

                                  24   Joseph markets health products and services in part by holding himself out as a person in superior

                                  25   health who does not need pharmaceuticals. The Court stated that it would modify Joseph’s

                                  26   conditions of supervised release to prohibit him from making such representations, and advised

                                  27   that any future representations regarding the state of Joseph’s health that are at odds with his

                                  28   current claims of frail health will be grounds for revocation of his supervised release.
                                                                                         4
                                              Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 5 of 9




                                   1            The Court indicated that it would issue a written order memorializing its ruling.

                                   2    II.     LEGAL STANDARD

                                   3            Joseph’s motion is governed by 18 U.S.C. § 3582(c)(1)(A), which provides in relevant part

                                   4   as follows:

                                   5            (c) Modification of an imposed term of imprisonment.—The court may not
                                                modify a term of imprisonment once it has been imposed except that—
                                   6
                                                     (1) in any case—
                                   7
                                                         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                                   8                     motion of the defendant after the defendant has fully exhausted all
                                                         administrative rights to appeal a failure of the Bureau of Prisons to bring a
                                   9                     motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                                                         such a request by the warden of the defendant’s facility, whichever is
                                  10                     earlier, may reduce the term of imprisonment (and may impose a term of
                                                         probation or supervised release with or without conditions that does not
                                  11                     exceed the unserved portion of the original term of imprisonment), after
                                                         considering the factors set forth in section 3553(a) to the extent that they
                                  12                     are applicable, if it finds that—
Northern District of California
 United States District Court




                                  13                        (i) extraordinary and compelling reasons warrant such a reduction; or
                                  14                        (ii) the defendant is at least 70 years of age, has served at least 30 years
                                                            in prison, pursuant to a sentence imposed under section 3559(c), for the
                                  15                        offense or offenses for which the defendant is currently imprisoned, and
                                                            a determination has been made by the Director of the Bureau of Prisons
                                  16                        that the defendant is not a danger to the safety of any other person or the
                                                            community, as provided under section 3142(g);
                                  17
                                                               and that such a reduction is consistent with applicable policy
                                  18                           statements issued by the Sentencing Commission. . . .
                                  19   18 U.S.C. § 3582(c)(1)(A) (emphasis added).

                                  20    III.    DISCUSSION

                                  21            Joseph seeks compassionate release under § 3582(c)(1)(A)(i). In order to grant the

                                  22   requested relief under the legal standard articulated above, the Court must: (1) find that the

                                  23   administrative exhaustion requirement is satisfied; (2) find that extraordinary and compelling

                                  24   reasons warrant a reduction in sentence, consistent with the applicable policy statements issued by

                                  25   the Sentencing Commission; and (3) consider the factors set forth in 18 U.S.C. § 3553(a).

                                  26            A.       Administrative Exhaustion

                                  27            While initially taking the position that Joseph had not exhausted his administrative

                                  28   remedies, the Government informed the Court at the May 5, 2020 hearing that the BOP denied
                                                                                            5
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 6 of 9




                                   1   Joseph’s administrative request for compassionate release on May 4, 2020. Based on the

                                   2   Government’s representation, the Court finds that the administrative exhaustion requirement is

                                   3   satisfied. The Government no longer disputes administrative exhaustion.

                                   4          B.       Extraordinary and Compelling Reasons

                                   5          While the statute does not define the term “extraordinary and compelling reasons,” the

                                   6   Sentencing Commission has provided five circumstances that constitute “extraordinary and

                                   7   compelling reasons” to reduce a defendant’s sentence:

                                   8          (A) Medical Condition of the Defendant.
                                   9               (i) The defendant is suffering from a terminal illness (i.e., a serious and
                                                   advanced illness with an end of life trajectory). A specific prognosis of life
                                  10               expectancy (i.e., a probability of death within a specific time period) is not
                                                   required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
                                  11               sclerosis (ALS), end-stage organ disease, and advanced dementia.
                                  12               (ii) The defendant is
Northern District of California
 United States District Court




                                  13                   (I) suffering from a serious physical or medical condition,
                                  14                   (II) suffering from a serious functional or cognitive impairment, or
                                  15                   (III) experiencing deteriorating physical or mental health because of the
                                                       aging process,
                                  16
                                                   that substantially diminishes the ability of the defendant to provide self-care
                                  17               within the environment of a correctional facility and from which he or she is not
                                                   expected to recover.
                                  18
                                              (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
                                  19          experiencing a serious deterioration in physical or mental health because of the
                                              aging process; and (iii) has served at least 10 years or 75 percent of his or her term
                                  20          of imprisonment, whichever is less.
                                  21          (C) Family Circumstances.
                                  22               (i) The death or incapacitation of the caregiver of the defendant’s minor child or
                                                   minor children.
                                  23
                                                   (ii) The incapacitation of the defendant’s spouse or registered partner when the
                                  24               defendant would be the only available caregiver for the spouse or registered
                                                   partner.
                                  25
                                              (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there
                                  26          exists in the defendant’s case an extraordinary and compelling reason other than, or
                                              in combination with, the reasons described in subdivisions (A) through (C).
                                  27

                                  28   U.S.S.G. 1B1.13 cmt. n. 1.
                                                                                          6
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 7 of 9




                                   1          The Court finds that Joseph falls within the circumstances identified in subsection

                                   2   (A)(ii)(I), as he has presented evidence that he suffers from a serious medical condition that

                                   3   substantially diminishes his ability of the defendant to provide self-care while in BOP custody and

                                   4   from which he is not expected to recover. Specifically, Joseph has presented medical records

                                   5   showing a history of Valley Fever and resulting lung scarring. See Suppl. Decl. of Daniel B.

                                   6   Olmos Exh.1, p. 5, ECF 59-1. He also has presented records showing multiple complaints of a

                                   7   recurrent cough while in BOP custody. See Decl. of Daniel B. Olmos Exh. 2, Inmate Sick Call

                                   8   Sign-Up Sheets, ECF 54-3. The BOP clearly has determined that Joseph is or may be at risk, as

                                   9   the BOP has placed him in quarantine. At least one other district court has recognized that Valley

                                  10   Fever and resulting complications put inmates at heightened risk from the COVID-19 virus. See

                                  11   United States v. Reid, No. 17-CR-00175-CRB-2, 2020 WL 2128855, at *3 (N.D. Cal. May 5,

                                  12   2020) (recognizing seriousness of Valley Fever and noting that “[c]hronic lung disease increases a
Northern District of California
 United States District Court




                                  13   person’s risk of getting severely ill from COVID-19”).

                                  14          At the hearing, the Government pointed out that Joseph’s more recent 2020 medical

                                  15   records from the BOP do not indicate lung scarring, while such scarring is indicated on the 2017

                                  16   urgent care records. However, the Government acknowledged that the x-ray taken in 2020 may

                                  17   have been less sensitive to soft tissue damage than the CT Scan taken in 2017. The Government

                                  18   also argued that Joseph’s current representations regarding the degree of his impairment from

                                  19   Valley Fever are undercut by his failure to mention Valley Fever when interviewed for preparation

                                  20   of the Presentence Investigation Report, or at intake when he arrived at Atwater. See PSR ¶ 50,

                                  21   ECF 25; Second Suppl. Decl. of Daniel B. Olmos Exh. A at 10-22, ECF 62-1.

                                  22          While the Court agrees that Joseph’s various self-reports about his medical condition are in

                                  23   conflict with one another, there is substantial evidence in the medical records that Joseph has a

                                  24   history of Valley Fever and resulting lung scarring. Given the heightened risk that COVID-19

                                  25   poses to individuals with chronic lung issues, particularly older individuals such as Joseph, the

                                  26   Court finds that this evidence is sufficient to establish the existence of extraordinary and

                                  27   compelling reasons for compassionate relief.

                                  28
                                                                                         7
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 8 of 9




                                   1          C.      § 3553(a) Factors

                                   2          Section 3553(a) sets forth factors to be considered by the Court in imposing sentence,

                                   3   including the nature and circumstances of the offense, the history and characteristics of the

                                   4   defendant, and community safety. 18 U.S.C. § 3553(a). Joseph was convicted of a non-violent

                                   5   offense, for which he received a relatively short sentence. There is no evidence that Joseph would

                                   6   pose a physical threat to the community, other than by potentially exposing the community to

                                   7   COVID-19. The Court therefore orders that compassionate release is granted effective upon

                                   8   termination of the quarantine imposed by the BOP. The Court also MODIFIES Joseph’s

                                   9   conditions of supervised release to add a special condition requiring that he self-quarantine in his

                                  10   home for fourteen days after release from BOP custody.

                                  11          The Government has expressed concern that, given Joseph’s documented history of lying,

                                  12   Joseph may pose a threat to the community by way of deception. Specifically, the Government
Northern District of California
 United States District Court




                                  13   suggests that despite claiming frail health to obtain compassionate release, Joseph will continue to

                                  14   tout his exceptional health in marketing his health products and services, thus defrauding the

                                  15   public. The Court agrees that the Government has raised a legitimate concern. At the May 5,

                                  16   2020 hearing, the Court raised the possibility of modifying Joseph’s supervised release conditions

                                  17   to require home confinement for the first six months of the supervised release period. However,

                                  18   the Probation officer stated on the record that Probation did not recommend home confinement as

                                  19   a condition of supervised release. The Court next considered whether it would be appropriate to

                                  20   modify Joseph’s supervised release conditions to prohibit him from misrepresenting his personal

                                  21   medical circumstances. The probation officer indicated that if the Court were to modify Joseph’s

                                  22   supervised release conditions in that manner, any misrepresentation of his personal medical

                                  23   circumstances would constitute a violation justifying revocation of Joseph’s supervised release

                                  24   and additional incarceration. The Court finds that imposition of a condition of supervised release

                                  25   as outlined above is sufficient to address the concern that Joseph may seek to mislead the public

                                  26   regarding his personal medical circumstances in order to market health products and services.

                                  27          Accordingly, the Court makes clear that its grant of compassionate release is based on

                                  28   findings that Joseph is in frail health, he suffers from a chronic medical condition that has
                                                                                         8
                                           Case 5:18-cr-00350-BLF Document 64 Filed 05/08/20 Page 9 of 9




                                   1   persisted for years, and he requires pharmaceutical medication that has not been made available to

                                   2   him by the BOP. The Court MODIFIES Joseph’s conditions of supervised release to add the

                                   3   following special condition:

                                   4          Defendant may not misrepresent his personal medical circumstances in any form
                                              whatsoever, whether in writing, orally, on the Internet, in social media, in
                                   5          marketing materials, or in any other statements he may make. Defendant shall
                                              remove any marketing or other materials that currently exist on the Internet and that
                                   6          constitute misrepresentations of Defendants’ personal medical circumstances.
                                              Defendant shall demonstrate to the Probation Office that he has removed all such
                                   7          misrepresentations from the Internet.
                                   8   Any violation of this special condition will be grounds for revocation of supervised release.

                                   9    IV.   ORDER

                                  10          (1)     Joseph’s Motion for Compassionate Release is GRANTED. Effective upon the

                                  11                  termination of the quarantine imposed by the BOP, Joseph’s term of imprisonment

                                  12                  is MODIFIED from a year and a day to time served.
Northern District of California
 United States District Court




                                  13          (2)     Josephs’ conditions of supervised release are MODIFIED to add the following

                                  14                  special conditions:

                                  15                         (a)      Defendant shall self-quarantine in his home for fourteen days after

                                  16                                  release from BOP custody.

                                  17                         (b)      Defendant may not misrepresent his personal medical circumstances

                                  18                                  in any form whatsoever, whether in writing, orally, on the Internet,

                                  19                                  in social media, in marketing materials, or in any other statements he

                                  20                                  may make. Defendant shall remove any marketing or other

                                  21                                  materials that currently exist on the Internet and that constitute

                                  22                                  misrepresentations of Defendants’ personal medical circumstances.

                                  23                                  Defendant shall demonstrate to the Probation Office that he has

                                  24                                  removed all such misrepresentations from the Internet.

                                  25          (3)     This order terminates ECF 54.

                                  26

                                  27   Dated: May 8, 2020                               ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         9
